DETAILED ACTION
This is a response to the Applicant’s Remarks filed 04/25/2022. Claims 1, 5, 9, 10, 12 and 13 were amended. Claims 2 and 6 were cancelled. Claims 1, 3-5, 7-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/07/2020, 12/18/2020, 05/13/2021, 09/08/2021 and 01/10/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. US 2019/0349864 to Zhang et al. is cited as new prior art.
 
Claim Objections
Claim 16 is objected to because of the following informalities: Claim 16 recites claim 2 which has been cancelled.  Appropriate correction is required.
Claim 20 objected to because of the following informalities: Claim 20 recites claim 6 which has been cancelled.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Claim 1 recites “carrying the path loss configuration”. “Carrying” is not a commonly used term in the art, and can mean various actions, including transmitting, sending, storing, saving, encoded as an SRS parameter, encoding the PL information into an adjusted TX power of the uplink resource set, etc. The specification does not disclose a definition nor clarify “carrying” (Spec, p.3, lines 4-6).  For examination purposes, “carrying” is interpreted to mean the path loss configuration information (e.g. target receive power P0) is encoded (or calculated) into an adjusted SRS signal transmit power of a SRS signal to be transmitted via the SRS resource.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 1, 5, 9, 12 are rejected under 35 U.S.C 103 as being unpatentable over Eriksson et al. (US 2016/0345272), hereinafter “Eriksson”, in view of Chen (US 202/00205082), herein after “Chen”, in further view of Zhang et al. (US 2019/0349864, also as PCT/CN2017/070175, filed 01/04/2017), hereinafter “Zhang”.

Regarding claims 1 and 9, Eriksson teaches:
configuring a first transmission parameter set for a first communication node (Fig. 2 [0041]: Action 201, UE 10 is configured with multiple sets of power control parameters), the first transmission parameter set comprising path loss configuration information ([0064]: The set of power control parameters comprises of maximum transmit power, target receive power P0, a value indicating percentage of a path loss that is taken into account when determining transmit power (path loss configuration information), a power offset value and a power command value.) and 
sending, to the first communication node, scheduling information indicating an uplink transmitting resource through physical layer signaling, (Fig. 2 [0043]: Action 203, Base station 12’ determines an indication [0044] (indication is a form of the uplink transmitting resource) that indicates what set of power control parameters to use (for each SRS signal, matched to each beam) when determining transmit power at the UE.   [0044]: Action 204 -The base station transmits the indication in a scheduled subframe (e.g. an uplink grant message for a transmission using scheduled subframe, which is a form of physical layer signaling), 
wherein the first transmission parameter set has an association relationship with the uplink transmitting resource, the association relationship configured for the first communication node by a higher layer signaling ([0044]: the indication (uplink transmitting resource) may be a pointer e.g. an index in an indexed list of sets of power control parameters (i.e. association relationship). [0041]: UE is configured for multiple sets of power control parameters via higher layer signaling such as RRC)

Eriksson does not teach:
using resource indication information of a sounding reference signal (SRS)
However, Chen teaches:
using resource indication information of a sounding reference signal (SRS) (Chen Fig. 3, [0107 – 0109]: In S210, a network device sends SRS resource indication information corresponding to a target uplink signal to a terminal device, and the SRS resource indication information is used for the terminal device to determine a first power control parameter of the target uplink signal.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Eriksson in order to improve on the accuracy of uplink power control and thus improve transmission performance of a system. 

Eriksson in view of Chen does not teach:
carrying the path loss configuration information in a SRS resource set for the uplink transmitting resource,
However, Zhang in a similar field discloses a method for using sending SRS signals in an uplink data channel (PUSCH) to efficiently transmit to a matched base station, teaches:
carrying the path loss configuration information in a SRS resource set for the uplink transmitting resource, ([0041]: the User device determines a PUSCH power control parameter set to adjust a sounding reference signal transmit power (carrying the path loss config information is interpreted to mean encoding the receive for each SRS resource or for each SRS signal). See Fig. 3, steps 310-340: After Step 310/320/330 where UE receives and determines the uplink parameter set to use to adjust the SRS transmission power, the UE (Step 340) adjusts the SRS transmission power for a SRS signal to be transmitted via the SRS resource [0061], where the PUSCH beam pair and the SRS beam pair are matched beam pairs [0043].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhang into the method of Eriksson in view of Chen in order to complete the selection of most efficient beam pair connection between the base station and UE device for improve operational efficiency. 

Regarding claim 5 and 12, Eriksson teaches:
A method for power determination, comprising: 
acquiring, by a first communication node, scheduling information that includes an uplink transmitting resource through physical layer signaling using resource indication information of a sounding reference signal (SRS); (Fig. 2 [0043]: Action 203, Base station 12’ determines an indication [0044] (indication is a form of the uplink transmitting resource) that indicates what set of power control parameters to use (for each SRS signal, matched to each beam) when determining transmit power at the UE.   [0044]: Action 204 -The base station transmits the indication in a scheduled subframe (e.g. an uplink grant message for a transmission using scheduled subframe, which is a form of physical layer signaling),
determining, from at least one transmission parameter set, a first transmission parameter set having an association relationship with the uplink transmitting resource, wherein the association relationship is configured for the first communication node by higher layer signaling ([0044]: the indication (uplink transmitting resource) may be a pointer e.g. an index in an indexed list of sets of power control parameters (i.e. association relationship). [0041]: UE is configured for multiple sets of power control parameters via higher layer signaling such as RRC)), -3-4825-4872-9529.1Atty. Dkt. No. 121964-0173 (ZTE-073US) and the first transmission parameter set comprises path loss configuration information ([0064]: The set of power control parameters comprises of maximum transmit power, target receive power, a value indicating percentage of a path loss that is taken into account when determining transmit power (path loss configuration information), a power offset value and a power command value.); and 
determining a power of a current uplink transmission according to the determined first transmission parameter set. (Fig. 2 [0046]: UE determines the transmit power based on the retrieved set of power control parameters.)
Eriksson in view of Chen does not teach:
wherein the path loss configuration information is carried in a SRS resource set for the uplink transmitting resource 
However, Zhang in a similar field discloses a method for using sending SRS signals in an uplink data channel (PUSCH) to efficiently transmit to a matched base station, teaches:
wherein the path loss configuration information is carried in a SRS resource set for the uplink transmitting resource ([0041]: the User device determines a PUSCH power control parameter set to adjust a sounding reference signal transmit power (carrying the path loss config information is interpreted to mean encoding the receive for each SRS resource or for each SRS signal). See Fig. 3, steps 310-340: After Step 310/320/330 where UE receives and determines the uplink parameter set to use to adjust the SRS transmission power, the UE (Step 340) adjusts the SRS transmission power for a SRS signal to be transmitted via the SRS resource [0061], where the PUSCH beam pair and the SRS beam pair are matched beam pairs [0043].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhang into the method of Eriksson in view of Chen in order to complete the selection of most efficient beam pair connection between the base station and UE device for improve operational efficiency. 

Claims 3-4, 7-8, 10-11, 13-14 are rejected under 35 U.S.C 103 as being unpatentable over Eriksson, in view of Chen and Zhang, in further view of Huawei (“General considerations on UL power control design”, R1-1709948, 3GPP TSG RAN WG1 Ad-Hoc Meeting, Qingdao, China, 27-30-June 2017), hereinafter “Huawei”.

Regarding claims 3 and 10, Eriksson in view of Chen and Zhang do not teach:
the path loss configuration information comprises indication information of a first downlink reference signal resource 
However, Huawei teaches:
the path loss configuration information comprises indication information of a first downlink reference signal resource (Huawei, section 2.1 and Fig.1 DL RS for PL estimation, [3, 4]: Both L3 and L1 RSRP are supported for Path Loss estimation. CSI-RS based L1 RSRP and SS block based L3 RSRP can be configured for PL estimation.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Huawei into the method of Eriksson in order to improve network performance with less interference in neighboring cells, by changing UE power control parameters quickly using indication information. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claims 4 and 11, Eriksson in view of Chen and Zhang do not teach:
the indication information of the first downlink reference signal resource comprises at least one of: a channel state information reference signal resource indication, or a synchronization signal block resource indication
However, Huawei teaches:
the indication information of the first downlink reference signal resource comprises at least one of: a channel state information reference signal resource indication, or a synchronization signal block resource indication (Huawei, section 2.1 and Fig.1 DL RS for PL estimation, [3, 4]: Both L3 and L1 RSRP are supported for Path Loss estimation. CSI-RS based L1 RSRP and SS block based L3 RSRP can be configured for PL estimation.).

Regarding claim 7 and 13, Eriksson in view of Chen and Zhang do not teach:
wherein the path loss configuration information comprises indication information of a first downlink reference signal resource
However, Huawei teaches:
wherein the path loss configuration information comprises indication information of a first downlink reference signal resource (Huawei, section 2.1 and Fig.1 DL RS for PL estimation, [3, 4]: Both L3 and L1 RSRP are supported for Path Loss estimation. CSI-RS based L1 RSRP and SS block based L3 RSRP can be configured for PL estimation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Huawei into the method of Eriksson in order to improve network performance with less interference in neighboring cells, by changing UE power control parameters quickly using indication information. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 8 and 14, Eriksson in view of Chen and Zhang do not teach:
wherein the indication information of the first downlink reference signal resource comprises at least one of: a channel state information reference signal resource indication, or a synchronization signal block resource indication
However, Huawei teaches:
The method of claim 7, wherein the indication information of the first downlink reference signal resource comprises at least one of: a channel state information reference signal resource indication, or a synchronization signal block resource indication (Huawei, section 2.1 and Fig.1 DL RS for PL estimation, [3, 4]: Both L3 and L1 RSRP are supported for Path Loss estimation. CSI-RS based L1 RSRP and SS block based L3 RSRP can be configured for PL estimation.). 


 Claims 15-20 are rejected under 35 U.S.C 103 as being unpatentable over Eriksson in view of Chen, Zhang and Huawei, in further view of Uemura et al. (EP 2741552A1) hereinafter “Uemura”.

Regarding claim 15, Eriksson in view of Chen, Zhang and Huawei do not teach:
A non-transitory storage medium, comprising stored instructions, which when executed by one or more processors can cause the one or more processors to perform the method of claim 1.
However, Uemura teaches:
A non-transitory storage medium, comprising stored instructions, which when executed by one or more processors can cause the one or more processors to perform the method of claim 1. (Uemura [0281]: A program of instructions stored and operating from nonvolatile memory, with processor to implement the functions of the present invention - communications between terminal and base station regarding uplink power control and path loss.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Uemura into the method of Eriksson. Equipment hardware with program instructions are needed to implement the functions of the present invention.

Regarding claim 16, Eriksson in view of Chen, Zhang and Huawei do not teach:
A non-transitory storage medium, comprising stored instructions, which when executed by one or more processors can cause the one or more processors to perform the method of claim 2.
However, Uemura teaches:
A non-transitory storage medium, comprising stored instructions, which when executed by one or more processors can cause the one or more processors to perform the method of claim 2 (Uemura [0281]: A program of instructions stored and operating from nonvolatile memory, with processor to implement the functions of the present invention - communications between terminal and base station regarding uplink power control and path loss.)

Regarding claim 17, Eriksson in view of Chen, Zhang and Huawei do not teach:
A non-transitory storage medium, comprising stored instructions, which when executed by one or more processors can cause the one or more processors to perform the method of claim 3.
However, Uemura teaches:
A non-transitory storage medium, comprising stored instructions, which when executed by one or more processors can cause the one or more processors to perform the method of claim 3. (Uemura [0281]: A program of instructions stored and operating from nonvolatile memory, with processor to implement the functions of the present invention - communications between terminal and base station regarding uplink power control and path loss.)

Regarding claim 18, Eriksson in view of Chen, Zhang and Huawei do not teach:
A non-transitory storage medium, comprising stored instructions, which when executed by one or more processors can cause the one or more processors to perform the method of claim 4.
However, Uemura teaches:
A non-transitory storage medium, comprising stored instructions, which when executed by one or more processors can cause the one or more processors to perform the method of claim 4. (Uemura [0281]: A program of instructions stored and operating from nonvolatile memory, with processor to implement the functions of the present invention - communications between terminal and base station regarding uplink power control and path loss.)

Regarding claim 19, Eriksson in view of Chen, Zhang and Huawei do not teach:
A non-transitory storage medium, comprising stored instructions, which when executed by one or more processors can cause the one or more processors to perform the method of claim 5.
However, Uemura teaches:
A non-transitory storage medium, comprising stored instructions, which when executed by one or more processors can cause the one or more processors to perform the method of claim 5. (Uemura [0281]: A program of instructions stored and operating from nonvolatile memory, with processor to implement the functions of the present invention - communications between terminal and base station regarding uplink power control and path loss.)

Regarding claim 20, Eriksson in view of Chen, Zhang and Huawei do not teach:
A non-transitory storage medium, comprising stored instructions, which when executed by one or more processors can cause the one or more processors to perform the method of claim 6.
However, Uemura teaches:
A non-transitory storage medium, comprising stored instructions, which when executed by one or more processors can cause the one or more processors to perform the method of claim 6. (Uemura [0281]: A program of instructions stored and operating from nonvolatile memory, with processor to implement the functions of the present invention - communications between terminal and base station regarding uplink power control and path loss.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461